Exhibit 10.8

 

SERVICES AGREEMENT

 

THIS AGREEMENT is made and entered into as of July 10, 2012 between Golden
Growers Cooperative, a Minnesota Cooperative (“GGC”) and Mark Dillon (“Dillon”).

 

RECITALS

 

WHEREAS, Dillon has been employed as the Executive Vice President of GGC since
June 16, 1996.

 

WHEREAS, Dillon’s last day of employment as the Executive Vice President of GGC
will be September 30, 2012.

 

WHEREAS, GGC desires to retain Dillon’s services as an independent contractor to
assist with, among other things, the transition and training of Dillon’s
replacement and Dillon is willing to provide such services to GGC.

 

NOW THEREFORE, the parties agree as follows:

 

1.                                       SERVICES. Beginning on October 1, 2012
and continuing through March 31, 2013, on an as needed and requested basis,
Dillon shall provide the following services to GGC to the extent requested by
Dillon’s replacement or the GGC Board of Directors:

 

1.1                                 Transition to and training of Dillon’s
replacement.

 

1.2                                 Preparation for and attendance at the Board
meetings in December 2012 and March 2013.

 

1.3                                 Preparation for and attendance at GGC’s
Annual Meeting in March 2013.

 

1.4                                 Supervision of Q-3 and Q-4 (annual) audits.

 

1.5                                 Preparation of financial analyses for
October 2012 and February 2013 distributions.

 

1.6                                 Supervise October 2012 and February 2013
distributions.

 

1.7                                 Supervise preparation of K- 1 s (February
2013).

 

1.8                                 Assistance with SEC Filings (Q3, 10-K and
8-K).

 

1.9                                 Assistance with preparation of the of the
2012 Annual Report.

 

1.10                           Assistance with preparation of the 2013 Budget.

 

1.11                           Assistance with preparation of the 2012 Tax
returns.

 

1

--------------------------------------------------------------------------------


 

1.12                           Such other consulting and related services as
reasonably requested by GGC.

 

2.                                       DUTIES OF DILLON. Dillon shall have the
following duties under the terms of this Agreement:

 

2.1                                 Dillon shall comply with all governmental
laws, rules and regulations applicable to the services to be provided under this
Agreement.

 

2.2                                 Dillon will faithfully and diligently
perform his duties required by this Agreement. Dillon shall perform all work or
services in a good and professional manner.

 

2.3                                 Dillon is responsible for providing all
equipment and supplies necessary to perform under this Agreement.

 

3.                                       COMPENSATION. In consideration for the
services to be provided by Dillon under this Agreement, GGC shall pay Dillon a
monthly fee of $37,250 (the “Monthly Fee”). The Monthly Fee shall be payable on
or before the fifth day after the end of each calendar month covered by the term
of this Agreement. Dillon shall not be entitled to any other compensation or
benefits from GGC.

 

4.                                       EXPENSE PEIMBURSMENT. GGC shall
reimburse Dillon for actual travel (airline, lodging, meals) he incurs in
attending Board or other meetings at the request of GGC. Otherwise, Dillon
agrees to be fully and totally responsible for all expenses incurred by him
while performing under this Agreement.

 

5.                                       TERM AND TERMINATION OF AGREEMENT.

 

5.1                                 Term of Agreement. This Agreement shall
remain in force through March 31, 2013, unless sooner terminated under the
provisions set forth below.

 

5.2                                 Termination Without Cause. Either party can
terminate this Agreement without cause by providing the other party ten (10)
days prior written notice. If Dillon terminates this Agreement without cause,
GGC shall be required to pay the Monthly Fee to Dillon prorated through the
effective date of termination. If GGC terminates this Agreement without cause,
GGC shall be required to pay the Monthly Fee due through the period ending March
31, 2013.

 

5.3                                 Termination for Cause, notwithstanding
anything contained in this Agreement to the contrary, GGC shall have the right
to immediately terminate this Agreement upon the occurrence of any of the
following events (“Cause”):

 

5.3.1                        The conviction of Dillon for any felony or any
other criminal offense involving dishonesty or a breach of accepted moral
standards.

 

5.3.2                        Any act of misconduct committed by Dillon in the
performance of Dillon’s duties under this Agreement (misconduct is defined as
any unethical, illegal, intentional or reckless conduct that displays a
violation

 

2

--------------------------------------------------------------------------------


 

of the standards of behavior GGC has a right to reasonably expect of Dillon).

 

5.3.3                        Dillon’s continued failure to meet performance
standards or duties and responsibilities for a period of ten (10) days after
notice of such deficiencies from GGC.

 

5.3.4                        If GGC terminates this Agreement with cause, GGC
shall only be required to pay Dillon the Monthly Fee prorated through the
effective date of termination.

 

6.                                       CONFIDENTIAL INFORMATION.

 

6.1                                 Dillon acknowledges that in the course of
his performing under this Agreement, he will have access to GGC’s and ProGold’s
confidential information consisting of member stock subscriptions and stock
transactions, correspondence, communications and other information; procedures,
methods, records and standards relating to the terms of any contracts entered
into by GGC and ProGold; any information on any computer database; fiduciary
information; records, data, formulae, specifications, trade secrets,
developments, research activity, processes, designs, sketches and drawings;
short term and long range plans; financial status, statements and information;
and personal data including specifically all compensation and other personal
information relating to any GGC employee. Confidential information also includes
any confidential information relating to any business of any company affiliated
with GGC, which is disclosed to Dillon either purposely or inadvertently in the
course of his employment with GGC. Dillon agrees that such information shall be
considered secret and disclosed to him in confidence. Dillon recognizes that
such information is the sole property of GGC, and where appropriate, ProGold,
and shall be used for the exclusive benefit of GGC or ProGold. During the term
of this Agreement and thereafter, Dillon will not directly or indirectly
disclose or use any such confidential information except as required in the
conduct of GGC’s business.

 

6.2                                 Confidential information may be written,
stored in a computer, merged with other information, or simply memorized. Just
because it is memorized, however, this does not in any way reduce its
confidentiality or its proprietary nature. While some of this confidential
information may be generally public knowledge, its compilation in a form useful
to GGC and ProGold and their competitors makes it unique and valuable.

 

6.3                                 Dillon agrees that all records, files,
documents, equipment, computer discs, video tapes and the like relating to GGC’s
or ProGold’s business which he may prepare, use or obtain shall be and remain
the sole property of GGC or ProGold. Dillon further agrees that upon the
termination of this Agreement, he will immediately deliver to the Board or its
designee any and all materials in his possession relating to and within the
scope of the current or projected business of GGC and ProGold, including, but
not limited to, all the items listed above.

 

3

--------------------------------------------------------------------------------


 

6.4                                 Dillon acknowledges and agrees that its
breach of Section 6 of this Agreement would cause irreparable harm to GGC and
that such harm may not be compensable entirely with monetary damages. If Dillon
violates this Agreement, GGC may, but shall not be required to, seek injunctive
relief and/or any other remedy allowed at law, in equity, or under this
Agreement. Any injunctive relief sought by GGC shall be in addition to and not
in limitation of any monetary relief or other remedies or rights to which GGC is
or may be entitled at law, in equity, or under this Agreement. In connection
with any suit at law or in equity by GGC under this Agreement, GGC shall be
entitled to an accounting, and to the repayment of all profits, compensation,
commissions, fees, or other remuneration which Dillon either directly or
indirectly realized on its behalf or on behalf of another and/or may realize, as
a result of, growing out of, or in connection with the violation which is the
subject of the suit.

 

7.                                       INDEPENDENT CONTRACTOR. This Agreement
does not constitute a hiring by either party. The parties hereto are and shall
remain independent contractors bound by the provisions hereof. Dillon is under
the control of GGC as to the result of Dillon’s work only and not as to the
means by which such result is accomplished, including the order of delivery.
Except as expressly provided herein, Dillon is free to engage in any other
business which Dillon may wish to pursue, and is free to provide services to any
other person or entity. This Agreement shall not be construed as an
employer/employee relationship or partnership, and neither party hereto shall be
liable for any obligation incurred by the other, except as provided elsewhere
herein. GGC shall not withhold from payments to Dillon any amounts for taxes or
any other items, GGC shall not make any premium payments or contributions for
any workman’s compensation or unemployment compensation for Dillon. If any
governmental entity shall decide, notwithstanding the intent of the parties
expressed in this provision, that GGC is required to pay payroll taxes, or
unemployment or worker’s compensation premiums, Dillon shall be required to
immediately reimburse GGC for such expenses.

 

8.                                       INDEMNTFICATION.

 

8.1                                 Indemnification by Dillon. Dillon shall
indemnify, defend and hold GGC harmless from any and all liability, obligation,
loss, damage, injury, penalty, action, judgment, suit, claim, cost, expense or
disbursement of any kind and nature which may be imposed on, incurred by or
served against GGC by any person or entity relating to, arising out of, or in
connection with the performance of this Agreement by Dillon, or any alleged act
or neglect of Dillon arising out of or in connection with Agreement. Dillon
agrees to provide GGC with immediate notification of any claim received which
names, or in any way involves, GGC.

 

8.2                                 Indemnification by GGC. GGC shall indemnify,
defend and hold Dillon harmless from any and all liability, obligation, loss,
damage, injury, penalty, action, judgment, nit, claim, cost, expense or
disbursement of any kind and nature which may be imposed on, incurred by or
served against Dillon by any person or entity relating to, arising out of, or in
connection with the performance of this Agreement by GGC, or any alleged act or
neglect of GGC arising out of or in

 

4

--------------------------------------------------------------------------------


 

connection with this Agreement. GGC agrees to provide Dillon with immediate
notification of any claim received which names, or in any way involves, Dillon.

 

8.3                                 Claims for Indemnification. The parties
intend that all indemnification claims be made as promptly as practicable by the
party seeking indemnification (the “Indemnified Party”). Whenever any claim
arises for indemnification under this Agreement, the Indemnified Party will
promptly notify the party from whom indemnification is sought (the “Indemnifying
Party) of the claim, and the facts constituting the basis for such claim, but in
no event later than fifteen (15) days after the Indemnified Party acquires
knowledge of the claim. The failure to so notify the Indemnifying Party will not
relieve the Indemnifying Party of any liability that it may have to the
Indemnified Party except to the extent the Indemnifying Party demonstrates that
the defense of such action is prejudiced thereby.

 

8.4                                 Claims by Third Parties. With respect to
claims made by third parties, the indemnifying Party will be entitled to assume
control of the defense of such action or claim with counsel reasonably
satisfactory to the Indemnified Party; provided, however that.

 

8.4.1                        The Indemnified Party will be entitled to
participate in the defense of such claim and to employ counsel at its own
expense to assist in the handling of such claim;

 

8.4.2                        No indemnifying Party may consent to the entry of
any judgment or enter into any settlement (i) that does not include as an
unconditional term thereof the giving by each claimant or plaintiff to each
Indemnified Party of a release from all liability in respect to such claim or
(ii) if, pursuant to or as a result of such consent or settlement, injunctive or
other equitable relief would be imposed against the Indemnified Party or such
judgment or settlement could materially interfere with the business, operations
or assets of the Indemnified Party; and

 

8.4.3                        If the Indemnifying Party does not assume control
of the defense of such claim in accordance with the foregoing provisions within
five (5) days after receipt of notice of the claim, the Indemnified Party will
have the right to defend such claim in such manner as it may deem appropriate at
the cost and expense of the Indemnifying Party, and the Indemnifying Party will
promptly reimburse the Indemnified Party therefore in accordance with this
Section 9; provided, however, that the Indemnified Party will not be entitled to
consent to the entry of any judgment or enter into any settlement of such claim
(1) that does not include as an unconditional term thereof the giving by each
claimant or plaintiff to each Indemnifying Party a release from all liability
with respect to such claim without the prior written consent of the Indemnifying
Party; or (ii) if, pursuant to or as a result of such consent or settlement,
injunctive or other equitable relief would be imposed against the Indemnifying
Party or such

 

5

--------------------------------------------------------------------------------


 

judgment or settlement could materially interfere with the business, operations
or assets of the Indemnifying Party.

 

9.                                       INSURANCE. To support the
indemnification provisions in this Agreement, and as a separate and independent
obligation, Dillon shall, at its expense, maintain, with an insurance company or
companies authorized to do business in the state where the work is to be
performed, insurance coverages of the kind and in the minimum amounts as
follows:

 

9.1                                 Automobile Liability Insurance with Bodily
Injury limits of at least $1,000,000 for each person and $1,000,000 for each
accident; and Property Damage limits of at least $1,000,000 for each accident or
$1,000,000 combined single limit for Bodily Injury and Property Damage.

 

9.2                                 Dillon may satisfy the above limit
requirements through an umbrella policy.

 

9.3                                 Dillon agrees to have its insurance carrier
furnish GGC with a certificate or certificates evidencing insurance coverage in
accordance with the above requirements.

 

10.                                 MISCELLANEOUS.

 

10.1                           Entire Agreement. This Agreement, contains the
entire agreement and understanding between the parties hereto and supersedes any
prior or contemporaneous written or oral agreements, representations and
warranties between them respecting the subject matter hereof.

 

10.2                           Notices. Any notice under this Agreement to shall
be in writing and, if delivered by hand, shall be deemed to have been given when
delivered, if sent by email, when sent and, if mailed, shall be deemed to have
been given on the earlier of receipt or three (3) days after the date when sent
by registered or certified United States Mail, postage prepaid, return receipt
requested and addressed to the party at its address shown below its signature to
this Agreement or at such other addresses as such party may, by written notice
to the other, have designated as its address for such purposes.

 

10.3                           Governing Law. This Agreement will be governed by
and construed in accordance with the laws of the State of Minnesota without
regard to conflict of law principles.

 

10.4                           Attorneys’ Fees. Should either party hereto, or
any heir, personal representative, successor or assign of either party hereto,
resort to legal proceedings in connection with this Agreement, the party
prevailing in such legal proceedings will be entitled, in addition to such other
relief as

 

6

--------------------------------------------------------------------------------


 

may be granted, to recover its or their reasonable attorneys’ fees and costs in
such legal proceedings from the non-prevailing party or parties.

 

10.5                           Amendment. This Agreement may be amended only by
a writing signed by duly authorized representatives of the parties. 6

 

10.6                           Severability. If any term, provision, covenant or
condition of this Agreement, or the application thereof to any person, place or
circumstance, will be held to be invalid, unenforceable or void, the remainder
of this Agreement and such term, provision, covenant or condition as applied to
other persons, places and circumstances will remain in full force and effect.

 

10.7                           Counterparts. This Assignment may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same instrument. This Assignment may
be signed by facsimile or other electronic means and such signatures shall be as
binding on the party providing the same as original signatures.

 

10.8                           Construction. The headings and captions of this
Agreement are provided for convenience only and are intended to have no effect
in construing or interpreting this Agreement. The language in all parts of this
Agreement will be in all cases construed according to its fair meaning and not
strictly for or against either party.

 

10.9                           Nonwaiver. No failure or neglect of either party
hereto in any instance to exercise any right, power or privilege hereunder or
under law will constitute a waiver of any other right, power or privilege or of
the same right, power or privilege in any other instance. All waivers by either
party hereto must be contained in a written instrument signed by the party to be
charged.

 

7

--------------------------------------------------------------------------------


 

Dated as of the day and year set forth above.

 

GOLDEN GROWERS CONTRACTOR

COOPERATIVE

 

By:

/s/ Jason Medhaug

 

/s/ Mark Dillon

 

Jason Medhaug, Chairperson

 

Mark Dillon

 

 

Address for Notices:

Address for Notices:

Attn: Jason Medhaug

Attn. Mark C. Dillon

112 Roberts St N # 111

1017 8th St. South

Fargo, ND 58102

Fargo ND 58103

-or-

 

Email: medfarm@tnics.com

Attn. Mark C. Dillon

 

609 Thunderbird Drive

 

Prescott, AZ 86303

 

8

--------------------------------------------------------------------------------